DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to the claims, filed on November 30, 2020, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on November 30, 2020 is acknowledged and is answered as follows. 
Applicant’s arguments, see pg. 6, with respect to claim rejections have been fully considered but they are not persuasive in view of the following updated and new claim rejections.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites the limitation "a second gate-electrode". Claim 3 recites "a first gate electrode" without the dash between gate and electrode. Claim 8 is also similar without the dash. Therefore, the limitation in claim 3 should be presented consistently.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a first plurality of conductive layers", emphasis added.  Claims 14 - 16 do not recite any additional conductive layers and/or plurality of conductive layers, such as a second plurality of conductive layers. For example, see claims 4 and 5, where there are first and second plurality of conductive layers claimed. Therefore, claims 14 - 16 do not particularly point out subject matter which helps distinguish between first and additional conductive layers and/or plurality of conductive layers.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 - 7, 9, 11 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (USP App. Pub. No. US. 2013/0314074 A1), hereinafter as Takahashi.

Regarding claim 2, fig. 6 of Takahashi discloses a semiconductor device comprising:
a first transistor (903) provided in a first substrate (900); and
a second transistor (944) spaced apart from the first transistor with a plurality of insulating layers (916, 917, 923, 929) therebetween,
wherein a first material of a first semiconductor layer (902) of the first transistor (¶ 87: silicon) in which a channel (portion of 902 within 903) is formed is different from a second material of a second semiconductor layer (933; ¶¶ 87 and 97: oxide semiconductor) in which a channel (portion of 933 within 944) is formed, and
wherein a conductive layer (943, 947, and/or 949) electrically connected to the first transistor (by way of 909) and the second transistor (by way of 936) is provided above the second transistor.

Regarding claim 3, fig. 6 of Takahashi discloses a semiconductor device comprising:
a first transistor (904; 903) provided in a first semiconductor substrate (900); and
a second transistor (945; 944) spaced apart from the first transistor with a plurality of insulating layers (916, 917, 923, 929) therebetween,
wherein a first material of a first semiconductor layer (902) of the first transistor (¶ 87: silicon) in which a channel (portion of 902 within 904; portion of 902 within 903) is formed is different from a second material of a second semiconductor layer (934; ¶¶ 87 and 97: oxide semiconductor; 933; ¶¶ 87 and 97: oxide semiconductor) in which a channel (portion of 934 within 945; portion of 933 within 944) is formed, and
wherein a conductive layer (919; 921) electrically connected to a first gate electrode (913; 909) of the first transistor overlaps with another conductive layer (937; 931 and/or 943) electrically connected (by way of 937; by way of 936) to a second gate electrode (940; 939) of the second transistor.

Regarding claim 4, Takahashi discloses the semiconductor device according to claim 2, Takahashi discloses wherein a first plurality of conductive layers (912, 924, 930) is provided in the plurality of insulating layers, wherein a second plurality of conductive layers (922, 928, 932) is provided in the plurality of insulating layers, and wherein the first plurality of conductive layers and the second plurality of conductive layers face each other (sides of each of first and second plurality of conductive layers face each other).
 
Regarding claim 5, Takahashi discloses the semiconductor device according to claim 3, Takahashi discloses wherein a first plurality of conductive layers (912, 924, 930) is provided in the plurality of insulating layers, wherein a second plurality of conductive layers (922, 928, 932) is provided in the plurality of insulating layers, and wherein the first plurality of conductive layers and the second plurality of conductive layers face each other (sides of each of first and second plurality of conductive layers face each other). 

Regarding claim 6, Takahashi discloses the semiconductor device according to claim 2, Takahashi discloses wherein a first plurality of conductive layers (909, 927, 931) is provided in the plurality of insulating layers, and wherein the first plurality of conductive layers electrically connects the first transistor and the second transistor (¶ 156). 

Regarding claim 7, Takahashi discloses the semiconductor device according to claim 3, Takahashi discloses wherein a first plurality of conductive layers (909, 927, 931) is provided in the plurality of insulating layers, and wherein the first plurality of conductive layers electrically connects the first transistor and the second transistor (¶ 156).

Regarding claim 9, Takahashi discloses the semiconductor device according to claim 3, Takahashi discloses wherein a first gate electrode (913) of the first transistor overlaps (¶ 32: cross-sectional view, thus shows overlap in vertical direction) with a second gate electrode (940) of the second transistor. 

Regarding claim 11, Takahashi discloses the semiconductor device according to claim 3, Takahashi discloses wherein a first gate electrode (913) of the first transistor overlaps (¶ 32: cross-sectional view, thus shows overlap in vertical direction) with a second gate electrode (940) of the second transistor,
wherein a source region or a drain region (907) of the first transistor overlaps (¶ 32: cross-sectional view, thus shows overlap in vertical direction) with a source or a drain (937) of the second transistor, and
wherein the other of the source region or the drain region (906) of the first transistor overlaps with the other of the source and the drain (936) of the second transistor. 

Regarding claim 12, Takahashi discloses the semiconductor device according to claim 2, Takahashi discloses wherein the first material comprises silicon (¶ 87: silicon), and wherein the second material comprises a crystalline (¶ 123) oxide semiconductor (933; ¶¶ 87 and 97: oxide semiconductor). 

Regarding claim 13, Takahashi discloses the semiconductor device according to claim 3, Takahashi discloses wherein the first material comprises silicon (¶ 87: silicon), and wherein the second material comprises a crystalline (¶ 123) oxide semiconductor (933; ¶¶ 87 and 97: oxide semiconductor).

s 2 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto (USP App. Pub. No. US. 2013/0288426 A1), hereinafter as Akimoto.

Regarding claim 2, figs. 9A and 10 of Akimoto discloses a semiconductor device comprising:
a first transistor (502) provided in a first substrate (601); and
a second transistor (503) spaced apart from the first transistor with a plurality of insulating layers (610, 611, 616, 621, 625) therebetween,
wherein a first material of a first semiconductor layer (602) of the first transistor (¶ 216: silicon) in which a channel (portion of 602 within 502) is formed is different from a second material of a second semiconductor layer in which a channel (¶ 212: oxide semiconductor) is formed, and
wherein a conductive layer (638 and/or 644) electrically connected to the first transistor (by way of 604) and the second transistor (by way of source/drain of 503) is provided above the second transistor.

Regarding claim 3, figs. 9A and 10 of Akimoto discloses a semiconductor device comprising:
a first transistor (502) provided in a first semiconductor substrate (601); and
a second transistor (503) spaced apart from the first transistor with a plurality of insulating layers (610, 611, 616, 621, 625, 629) therebetween,
wherein a first material of a first semiconductor layer (602) of the first transistor (¶ 216: silicon) in which a channel (portion of 602 within 502) is formed is different from a second material of a second semiconductor layer in which a channel (¶ 212: oxide semiconductor) is formed, and
wherein a conductive layer (613) electrically connected to a first gate electrode (607) of the first transistor overlaps with another conductive layer (630) electrically connected to a second gate electrode 

Regarding claim 4, Akimoto discloses the semiconductor device according to claim 2, Akimoto discloses wherein a first plurality of conductive layers (613, 618, 623, 627) is provided in the plurality of insulating layers, wherein a second plurality of conductive layers (614, 619, 624, 628) is provided in the plurality of insulating layers, and wherein the first plurality of conductive layers and the second plurality of conductive layers face each other (sides of each of first and second plurality of conductive layers face each other).
 
Regarding claim 5, Akimoto discloses the semiconductor device according to claim 3, Akimoto discloses wherein a first plurality of conductive layers (613, 618, 623, 627) is provided in the plurality of insulating layers, wherein a second plurality of conductive layers (614, 619, 624, 628) is provided in the plurality of insulating layers, and wherein the first plurality of conductive layers and the second plurality of conductive layers face each other (sides of each of first and second plurality of conductive layers face each other). 

Regarding claim 6, Akimoto discloses the semiconductor device according to claim 2, Akimoto discloses wherein a first plurality of conductive layers (612, 617, 622, 626, 637) is provided in the plurality of insulating layers, and wherein the first plurality of conductive layers electrically connects the first transistor and the second transistor (¶ 226). 

Regarding claim 7, Akimoto discloses the semiconductor device according to claim 3, Akimoto discloses wherein a first plurality of conductive layers (612, 617, 622, 626, 637) is provided in the 

Regarding claim 8, Akimoto discloses the semiconductor device according to claim 2, Akimoto discloses wherein a first gate electrode (607) of the first transistor overlaps with a second gate electrode (634) of the second transistor. 

Regarding claim 9, Akimoto discloses the semiconductor device according to claim 3, Akimoto discloses wherein a first gate electrode (607) of the first transistor overlaps with a second gate electrode (634) of the second transistor. 

Regarding claim 10, Akimoto discloses the semiconductor device according to claim 2, Akimoto discloses wherein a first gate electrode (607) of the first transistor overlaps with a second gate electrode (634) of the second transistor,
wherein a source region or a drain region (604) of the first transistor overlaps with a source or a drain (source/drain of 503) of the second transistor, and
wherein the other of the source region or the drain region (other 604) of the first transistor overlaps with the other of the source and the drain (source/drain of 503) of the second transistor. 

Regarding claim 11, Akimoto discloses the semiconductor device according to claim 3, Takahashi discloses wherein a first gate electrode (607) of the first transistor overlaps with a second gate electrode (634) of the second transistor,
wherein a source region or a drain region (604) of the first transistor overlaps with a source or a drain (source/drain of 503) of the second transistor, and


Regarding claim 12, Akimoto discloses the semiconductor device according to claim 2, Akimoto discloses wherein the first material comprises silicon (¶ 216: silicon), and wherein the second material comprises a crystalline (¶ 75) oxide semiconductor (¶ 212: oxide semiconductor). 

Regarding claim 13, Akimoto discloses the semiconductor device according to claim 3, Akimoto discloses wherein the first material comprises silicon (¶ 216: silicon), and wherein the second material comprises a crystalline (¶ 75) oxide semiconductor (¶ 212: oxide semiconductor).

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (USP App. Pub. No. US. 2011/0127595 A1), hereinafter as Cho.

Regarding claim 14, fig. 1 of Cho discloses a semiconductor device comprising:
a first transistor (125) provided in a first substrate (100); and
a second transistor (225) spaced apart from the first transistor with a plurality of insulating layers (140 and 170) therebetween,
wherein a first material of a first semiconductor layer of the first transistor in which a channel is formed is different (¶ 24: Ge, SiGe, GaP, CaAs, SiC, SiGeC, InAs and/or InP) from a second material of a second semiconductor layer in which a channel is formed (¶ 29: silicon), and
wherein a first plurality of conductive layers (282, 284, 290) penetrates a source or drain of the second transistor (205) and the second semiconductor layer.

Regarding claim 15, Cho discloses the semiconductor device according to claim 14, Cho discloses wherein a center of a gate electrode (center of 126) of the first transistor overlaps with a center of a gate electrode (center of 226) of the second transistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 14 above.

Regarding claim 16, Cho discloses the semiconductor device according to claim 14, Cho discloses wherein a source or a drain (105) of the first transistor is electrically connected to an electrode (282) formed at the same time (see Note 1 below) as a source or a drain (205) of the second transistor and electrically connected to a layer formed of the second material (200).
Note 1: According to MPEP § 2113, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In the instant case, the product as claimed is the same/obvious product of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818